Citation Nr: 1733440	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for residuals of spine cancer and lumbosacral strain.

5.  Entitlement to an initial rating in excess of 20 percent for right shoulder bursitis.

6.  Entitlement to a compensable initial rating for atrophic rhinitis.

7.  Entitlement to a compensable initial rating for left ear hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to January 1997, from February 1997 to June 1997, and from March 2002 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2015 decision, the Board, inter alia, remanded the appeal for further development.

A November 2016 rating decision granted an increased 20 percent rating for right shoulder bursitis, effective April 16, 2009.  As this award is less than the maximum benefit allowed under VA law and regulations, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In a December 2015 decision, the Board remanded each of the issues on appeal to, inter alia, schedule a VA examination.  On April 1, 2016, the Veteran was sent a notice letter that informed him the RO had requested the examinations to be scheduled, and of the consequences for failure to report to an examination pursuant to 38 C.F.R. §§ 3.158 and 3.655.  On April 20, 2016, the examinations were cancelled due to "Veteran failed to RSVP."  It was noted that attempts were made to call the Veteran on April 4, 2016 and April 18, 2016; however, his phone had been disconnected.  An email dated May 10, 2016 indicates that the Veteran contacted the RO and stated that he was out of town caring for his father-in-law and that he was now available for an examination.  

A Compensation and Pension Exam Inquiry shows that the examinations were requested once more on May 10, 2016.  On July 8, 2016, the examinations were cancelled due to "Veteran refused exam."  It was noted that the RO received a call from the Veteran who stated that he was out of state dealing with a family emergency and that he would be away from home until the end of September 2016; he requested that the exam be rescheduled at that time.  On August 1, 2016, the Veteran called the RO and confirmed that he was out of state until the end of September.  

On October 6, 2016, an employee of the AMC called the Veteran.  The Veteran stated that he was now back home and available to attend the examinations.  A Compensation and Pension Exam Inquiry indicates that the examinations were requested that day.  On October 25, 2016, the examinations were cancelled due to "Veteran failed to RSVP."  It was noted that the Veteran failed to respond to all attempts of contact that were made.

There is no notice letter associated with the claims file that informed him of the location, date, and time of the examinations, or of any requirement that he must "RSVP."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (VA has the burden to demonstrate that notice was sent to the claimant's last address of record); see 38 C.F.R. § 3.1(q) ("Notice means written notice sent to a claimant or payee at his or her latest address of record.").  Therefore, in an effort to ensure compliance with VA's duty to assist, the Board will remand the appeal once more so that the Veteran is given proper notice and an opportunity to appear for the VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Accordingly, the VA examinations obtained for the lumbar spine and right shoulder must contain these required findings.

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's cervical spine and right knee disabilities.  The examiner must review the entire claims file in conjunction with the examination.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must separately identify each previously and currently diagnosed cervical spine and right knee disorder.

For each cervical spine and right knee disorder identified, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that it was incurred in, or is otherwise related to, active service.  If it was not, the examiner must indicate whether it is at least as likely as not that it was proximately caused or aggravated by a service-connected disability.

The term aggravation means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity prior to aggravation by the service-connected disability.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it was be explained why that is so.  The examiner should indicate whether there was any further need for information or testing necessary to make a determination, and whether the inability to render the opinion was due to the limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his PTSD, residuals of spine cancer and lumbosacral strain, right shoulder bursitis, atrophic rhinitis, and left ear hearing loss.  Each examiner must review the entire claims file in conjunction with the examination.

All required diagnostic tests and studies must be completed.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.

The examination(s) for residuals of spine cancer and lumbosacral strain and right shoulder bursitis must be compliant with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  

4.  The Veteran must be provided written notice of the time, date, and locations of these examinations, and the notice should also inform him of the consequences for failing to report to the examinations.  See 38 C.F.R. §§ 3.158, 3.655.  The notice letter should be mailed to the Veteran's last address of record.  A copy of this notice letter must be associated with the claims file.  

If the AOJ asks that the Veteran RSVP to any scheduled examination, the Veteran should be provided written notice of this requirement and the consequences for failing to "RSVP."  A copy of this notice letter must be associated with the claims file.

If any notice letter is returned as undeliverable, it should be documented in the claims file. 

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




